Citation Nr: 1624586	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  14-26 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for fibromyalgia, to include as secondary to service-connected disabilities. 

2.  Entitlement to service connection for endocrine/immune disorder, to include as secondary to service-connected disabilities.

3.  Entitlement to service connection for bowel disorder and/or bladder disorder, to include as secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran 


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to May 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA), Regional Office (RO) in Seattle, Washington in which the RO, in pertinent part, denied service connection for the issues on appeal.  

In September 2015, the Veteran testified at a Board hearing at the local RO before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.  

In September 2015, the Veteran submitted additional evidence along with a waiver of Agency of Original Jurisdiction (AOJ) consideration of such evidence.  38 C.F.R. § 20.1304(c) (2014).  The Board observes that section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeals were received in June 2014.  In turn, a waiver of this additional evidence was not necessary.  Regardless, the Board may properly consider such evidence.  

As a final preliminary matter, the Board notes that this appeal was processed using the paperless, electronic Virtual VA and Veterans Benefits Management System (VBMS) claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran asserts that his fibromyalgia was caused by an accident in service when a man fell from a balcony and struck the Veteran in the head.  He has also claimed that his endocrine/immune disorder and bowel and/or bladder disorder are part and parcel of or secondary to his fibromyalgia.  In the alternative, he has also reported that these disorders are part and parcel of or secondary to his service-connected disabilities.  Service treatment records document that approximately in June 1982, somebody did fall on the Veteran from a balcony.  Subsequent records document report of neck and back pain.  After service, the Veteran was diagnosed with fibro-cystitis in approximately April 1987.   

The claims file also includes a May 2006 statement from M.F., D.O. that indicated that the Veteran sustained disabling injuries in 1982 that lead to the development of secondary medical issues including arthritis, bowel and possible endocrine dysfunction.  The claims file also includes a May 2010 statement from G.B, M.D., which provided that the Veteran had several co-morbid conditions directly related to the accident in service, including myofascial pain, irritable bowel and bladder syndrome, secondary hypogonadism and metabolic syndrome.  Likewise, another  May 2011 statement from Dr. M.F. again appeared to indicate that these disorders resulted from the accident in service.  In a May 2011 statement, Dr. G.B. confirmed that the Veteran exhibited signs and symptoms of fibromyalgia as well gastrointestinal symptoms, bladder syndrome and certain lab findings indicative of immune and endocrine disorder.  Nevertheless, no etiological opinion was provided in this statement.  Importantly, none of these statements are sufficient to establish service connection for these disorders as they do not provide any sort of rationale.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In support of his claim, the Veteran has also submitted Fibromyalgia Disability Benefits Questionnaires (DBQ) from his treating physicians, Dr. G.B,. M.D. and Dr. L., M.D.  Both of these DBQs indicated that the Veteran was identified to have fibromyalgia in 1984 while in service.  However, these opinions were based on a clinical record that showed a diagnosis of fibro-cystitis that the Veteran purported was dated in 1984.  However, a review of the record reveals that the Veteran was actually diagnosed with fibro-cystitis in 1987.   As such, service connection may not be established on the basis of these DBQs as the opinions were based on inaccurate facts.  

The Veteran has not been afforded a VA examination with respect to these issues.  VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.  Accordingly, in light of the above, the Board finds that the Veteran should be afforded a VA examination to determine the etiology of his claimed fibromyalgia, endocrine/immune disorder, bladder disorder and bowel disorder, to include whether such disorders are part and parcel of, proximately due to or aggravated by his service-connected disabilities.  See 38 C.F.R. § 3.310; see also Allen v. Brown , 7 Vet. App. 439, 448 (1995)

Moreover, at the Board hearing, the Veteran testified that he has received treatment for his disabilities from Dr. M.F., Dr. G.B., Dr. L and Dr. D.S.J.   In a statement of record, Dr. G.B. also indicated that the Veteran received treatment from Dr. R.  While statements and DBQs from some of these physicians have been submitted by the Veteran, it does not appear that all of the clinical records have been obtained.  Thus, in light of the need to remand for other matters, the Board finds that efforts should be made to obtain any private treatment records from these physicians, after receipt of any necessary authorization and consent from the Veteran, and then associated with the record.  

Lastly, the Veteran has also reported receiving treatment at the VA Puget Sound Health Care system in Seattle Washington, including the Mount Vernon Community Based Outpatient Clinic (CBOC).  Treatment records dated to May 2014 have been associated with the Veteran's Virtual VA record.  However, as VA medical records are constructively of record, additional VA treatment records dated from May 2014 to the present should also be obtained.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be given an opportunity to identify any outstanding private treatment records relevant to the claims on appeal that have not already been associated with the record, to specifically include any clinical records from Drs. M.F., G.B., L., D.S.J. and R.  After obtaining any necessary authorization from the Veteran (i.e., a completed and signed VA Form 21-4142) and any additional information deemed necessary, the AOJ should request any private treatment records pertaining to the issues on appeal.  The AOJ should make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

2.  Obtain the Veteran's VA treatment records dated from May 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After obtaining any outstanding records, the Veteran should be scheduled for an appropriate VA examination in order to determine the nature and etiology of his claimed fibromyalgia, endocrine/immune disorder, bowel disorder and bladder disorder.  The record, to include a copy of this Remand, must be made available to and be reviewed by the examiner.  All indicated tests and studies should be undertaken.  

After examining the Veteran and reviewing the record, the examiner should offer an opinion as to the following:

a)  Clearly delineate whether the Veteran suffers from fibromyalgia, an endocrine/immune disorder, a bowel disorder and bladder disorder.

b) With respect to each diagnosed disorder, whether it is at least as likely as not (a 50% or higher degree of probability) that such disorder is related to his military service, to include the accident where another person fell on the Veteran.

c)  With respect to each diagnosed disorder, whether it is at least as likely as not (a 50% or higher degree of probability) that such disorder is part and parcel of or proximately due to, or caused by, his service-connected disabilities. 
   
e)  With respect to each diagnosed disorder, whether it is at least as likely as not (a 50% or higher degree of probability) that such disorder has been aggravated by his service-connected disabilities.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

f)  If fibromyalgia is found to be related to the Veteran's active service or a service-connected disability, whether it is at least as likely as not (a 50% or higher degree of probability) that any diagnosed endocrine/immune disorder and/or bowel and bladder disorder are part and parcel of or proximately due to, caused by, or aggravated by his fibromyalgia. 

In offering any opinion, the examiner must consider the full record, to include service treatment records, post service treatment records, the Veteran's lay statements concerning pertinent symptomatology and the statements as well as the DBQs completed by the Veteran's private physicians.  The examiner should provide a detailed rationale for any opinion provided.

4.  After completing the above and any development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the issues remaining on appeal should be readjudicated.  If the issues remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



